Title: To George Washington from David Forman, 26 October 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 26th October 1782
                  
                  This afternoon I have Accts from New York Informing me of the Arrivals of a Pacquet on Monday last and that the same Evening a small Vessell was sent off to Charles Town and on Tuesday Morning a second was dispatched to the same place as is said, and belived to countermand the Evacuation of that post—private letters by the Pacquet say that an active War is again expected to take place—as I have no Accounts this day from the Highlands of Middle Town I presume there is no alteration in the Number or situation of the British fleet since I had the Honour of Writing to Your Excly last evening. I have the Honr to be Your Excly Obdt Humble Servt
                  
                     David Forman
                  
                  
                     Evening Seven OClock
                     I had Just closed my letter when a Horseman arrive With a Note from The Highlands—Giveing me an Acct 14 Sail of the Line 1 Ship of 40 Guns 7 frigates 3 large Ships 11 Brigs Schooners and Sloops Turned the point of The Hook and Went to sea this afternoon three oClock, supposed for the West indias.
                  
                  
               